Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments and Arguments
Amendments and Arguments provided on 05/20/2022 have been fully considered and not found to place the application in a condition for allowance.
The applicant has provided the argument that Li and other references of the previous Office Action fail to teach the newly provided limitations. Specifically, the applicant asserts that the references do not teach a connection of the gate electrodes of the switching transistor and the sensing transistor to the same gate line. The applicant asserts on page 11 of remarks that Nathan does not teach such a limitation and only points to fig. 7 of Nathan. However, as provided in the previous Office Action, Nathan clearly such a limitation in fig. 22 as an alternative to fig. 7 which is identical to the pixel circuit of Li. As such, the arguments are not found to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2018/0012546, hereinafter “Li”, in view of Jeong et al., US 2018/0151658, hereinafter “Jeong”, further in view of Koong, US 2018/0122302, hereinafter “Koong”, and further in view of Nathan et al., US 2007/0195020, hereinafter “Nathan”.
	Regarding claim 1, Li teaches a display panel operating in a double rate driving manner, comprising: first to fourth pixels provided on a substrate and including capacitor regions (fig. 1, ¶ 55, also note in fig. 2, the capacitances Cst constitute such capacitor regions); a first data line through which a data signal is transmitted to the first pixel and the second pixel (fig. 1, DL1 line provides a data signal to the first pixel 101 and the second pixel which is directly below pixel 101 in a vertical direction); a second data line through which a data signal is transmitted to the third pixel and the fourth pixel (fig. 1, DL2 line provides a data signal to the third pixel 102 and the fourth pixel which is directly below pixel 102 in a vertical direction); a first gate line through which a scan signal is transmitted to the first pixel and the third pixel (fig. 2, gate line SS1); a second gate line through which a scan signal is transmitted to the second pixel and the fourth pixel (fig. 1-2 and ¶ 36; note that each row of pixels of fig. 1 is provided with a gate line SS1 and the gate line provided for the second row is the second gate line); a reference voltage line disposed between the first data line and the second data line (fig. 1-2, RL lines, ¶ 24); and a first power line and a second power line (see fig. 2, ELVDD provided to P1 and P2), wherein at least the first pixel includes a first driver (fig. 2, ¶ 30) including: a driving transistor including a first source electrode connected to the first power line, a first drain electrode connected to a first OLED, and a first gate electrode to which a signal from the first data line is applied and causing the first OLED to emit light (fig. 2, driving transistor DT, ¶ 24 and 34); a switching transistor including a second source electrode connected to the first data line, a second drain electrode connected to the first gate electrode of the driving transistor, and a second gate electrode connected to the first gate line and controlling light emission of the first OLED (fig. 2, ST1, ¶ 35 and 45); a storage capacitor provided in a capacitor region between the first drain electrode of the driving transistor and the second drain electrode of the switching transistor, the storage capacitor storing the signal from the first data line (fig. 2, Cst, ¶ 45); and a sensing transistor including a third source electrode connected to the storage capacitor, a third drain electrode connected to the reference voltage line, and a third gate electrode connected to a gate line (fig. 2, ST2, ¶ 35).
	Li does not specifically teach a first power line positioned on a left of the first data line and supplying driving power to the first pixel and the second pixel; and a second power line positioned on a right of the second data line and supplying driving power to the third pixel and the fourth pixel. Li also does not teach that the first data line and the second data line are disposed between the first power line and the second power line without a third data line being disposed between the first power line and the second power line. Li further does not teach that the third gate electrode is connected to the first gate line that is also connected to the second gate electrode of the switching transistor; the sensing transistor controlling a threshold voltage of the first OLED to be detected according to a signal from the first or second gate line. 
	Jeong, however, teaches a similar circuit for sensing a similar node on the pixel circuit (see fig. 3). Jeong, further teaches the structural details of such a circuit in fig. 5-7 wherein the circuit includes a first power line (fig. 6, EVDD at the left) positioned on a left of the first data line (DL2 is the first data line analogous to the DL1 of Li) and supplying driving power to the first pixel and the second pixel (note that EVDD is disposed vertically to provide power to all pixels in the columns, thereby EVDD provides power to the first and the second pixel); and a second power line (fig. 6, EVDD at the left) positioned on a right of the second data line (DL3 is the second data line analogous to the DL2 of Li) and supplying driving power to the third pixel and the fourth pixel (note that EVDD is disposed vertically to provide power to all pixels in the columns, thereby EVDD provides power to the first and the second pixel; also see ¶ 50-54).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li and Jeong. The references teach pixel circuits with component characteristic sensing capabilities provided at the same node. Jeong further teaches the structural details regarding such circuits, motivating one of ordinary skill to make such a combination in order to manufacture such a circuit.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li in view of Jeong in order to dispose the power lines without a third data line in between. Li teaches in figs. 1-2, only two data lines with no third data lines being disposed therebetween and Jeong teaches the placement of the power lines to the outsides of the two data lines. Note that Li is modified in view of Jeong and Li includes only two pixels vs. Jeong which provides power to four pixels. As such, modifying Li in view of Jeong only adds the two power lines on the outsides of the pixels and the data lines and there is no reason to include the other data lines as taught by Jeong since such extra pixels are not included in Li. One would have been motivated to make such a modification in order to provide the required power to the pixels as taught by Li and Jeong, thereby ensuring the proper functioning of the display device.
	Li and Jeong do not specifically teach that the reference voltage line is used to detect deterioration of organic light-emitting diodes (OLEDs) disposed in the first to fourth pixels, and the sensing transistor controlling a threshold voltage of the first OLED to be detected according to a signal from the first or second gate line.
	Koong, however, teaches a pixel circuit in fig. 6 similar to those of Li and Jeong. Koong further teaches in ¶ 81 that such a circuit is capable of “sensing the threshold voltage, mobility, or deterioration of the driving transistor Tdr or the organic light emitting diode OLED”. Koong, further teaches the sensing transistor controlling a threshold voltage of the first OLED to be detected according to a signal from the first or second gate line (see fig. 6 and ¶ 77).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li and Jeong, as applied above, further in view of Koong. Note that Li teaches in ¶ 27 that the circuit configuration is used to detect the threshold voltage of the driving transistor. Koong clearly teaches that sensing the same node also enables the sensing of deterioration of the OLED. As such, one would have been motivated to make such a combination in order to simply sense the deterioration of the OLED, thereby providing a higher quality and more uniform display.
	Li, Jeong and Koong do not specifically teach that the third gate electrode is connected to the first gate line that is also connected to the second gate electrode of the switching transistor.
	Nathan, however, teaches in fig. 7, a pixel circuit similar to those of Li, Jeong and Koong. Nathan, further teaches in fig. 22 a variation of the circuit performing the same task. In fig. 22, Nathan teaches a third gate electrode connected to the first gate line or the second gate line.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li, Jeong, and Koong as applied above, further in view of Nathan. Note that as taught by Li, the operation of the gate lines controlling ST1 and ST2, namely SS1 and SS2 providing Scan1 and Scan2 signals, are identical. As provided in figs. 3a-d, Scan1 and Scan2 are operated identically to each other. Furthermore, Nathan clearly teaches in fig. 20 that transistors 216 and 220 analogous to ST1 and ST2 of Li may be controlled by the same scan line. As such, one would have been motivated to make such a combination in order to reduce the number of scan lines, thereby facilitating the manufacturing process of such a display device.

	Regarding claim 3, Li does not teach that the first data line and the second data line include a data line hole formed to supply a data voltage to each pixel and the first and second gate lines are positioned between the data line hole and the capacitor regions.
	Jeong, however, teaches that the first data line and the second data line include a data line hole formed to supply a data voltage to each pixel (see the reproduced fig. 6 below clearly marking the data line hole) and the first and second gate lines are positioned between the data line hole and the capacitor regions (every gate line GL1a is positioned between the data line hole and the capacitor region Cst as circled).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li and Jeong. The references teach pixel circuits with component characteristic sensing capabilities provided at the same node. Jeong further teaches the structural details regarding such circuits, motivating one of ordinary skill to make such a combination in order to manufacture such a circuit.
	




    PNG
    media_image1.png
    436
    560
    media_image1.png
    Greyscale







	




	Regarding claim 4, Li teaches second to fourth drivers respectively provided in the second to fourth pixels (fig. 2, ¶ 31; note that every pixel includes such pixel driving circuits), wherein the first driver to fourth driver are disposed between the first data line and the second data line and the reference voltage line (see fig. 2).

	Regarding claim 5, Li teaches that each of the third driver provided in the third pixel (see fig. 2) includes: a driving transistor including a first source electrode connected to the second power line, a first drain electrode connected to third OLED, and a first gate electrode to which a signal from the second data line is applied and causing the third OLED to emit light (see fig. 2, P2 or P3 configurations, element 202 including the driving transistor DT, ¶ 24 and 34); a switching transistor including a second source electrode connected to the second data line (data line 3m-1 or 3m), a second drain electrode connected to the first gate electrode of the driving transistor of the third driver, and a second gate electrode connected to the first gate line that is also connected to the second gate electrode of the switching transistor included in the first driver (fig. 2, gate of ST1 of all pixels are connected to each other and to the same gate line) and controlling light emission of the third OLED (fig. 2, element 201, ¶ 31); a storage capacitor provided in a capacitor region between the first drain electrode of the third driver and the second drain electrode of the third driver and storing the signal from the second data line (fig. 2, element 204, ¶ 31); and a sensing transistor including a third source electrode connected to the storage capacitor of the third driver, a third drain electrode connected to the reference voltage line that is also connected to the third drain electrode of the first driver (fig. 2, see the connection of ref[m] to P2 or P3), and a third gate electrode and controlling a threshold voltage of the driving transistor to be detected according to a signal from the first or second gate line (fig. 2, element 203, ¶ 31 and 41-43).
	Li and Jeong do not specifically teach for the threshold voltage of the OLED to be detected according to a signal from the first or second gate line.
	Koong, however, teaches a pixel circuit in fig. 6 similar to those of Li and Jeong. Koong further teaches in ¶ 81 that such a circuit is capable of “sensing the threshold voltage, mobility, or deterioration of the driving transistor Tdr or the organic light emitting diode OLED”.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li and Jeong, as applied above, further in view of Koong. Note that Li teaches in ¶ 27 that the circuit configuration is used to detect the threshold voltage of the driving transistor. Koong clearly teaches that sensing the same node also enables the sensing of deterioration of the OLED. As such, one would have been motivated to make such a combination in order to simply sense the deterioration of the OLED, thereby providing a higher quality and more uniform display.
	Li, Jeong, Koong do not teach a third gate electrode connected to the first gate line that is also connected to the second gate electrode of the third driver, the second gate electrode of the switching transistor included in the first driver, and the third gate electrode of the sensing transistor included in the first driver.
	Nathan, however, teaches in fig. 7, a pixel circuit similar to those of Li, Jeong and Koong. Nathan, further teaches in fig. 22 a variation of the circuit performing the same task. In fig. 22, Nathan teaches that transistors analogous to ST1 and ST2 of Li may be controlled by the same scan line.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li, Jeong, Koong, as applied above, further in view of Nathan. Note that as taught by Li, the operation of the gate lines controlling ST1 and ST2, namely SS1 and SS2 providing Scan1 and Scan2 signals, are identical. As provided in figs. 3a-d, Scan1 and Scan2 are operated identically to each other.  Furthermore, per fig. 2 of Li, all gate electrodes of the sensing transistors are connected to each other and to the same gate line. Nathan teaches that transistors analogous to ST1 and ST2 of Li may be controlled by the same scan line. Note that per such a combination, the gate lines of all switching transistors and sensing transistors in the same row would be controlled by the same gate line, resulting in the configuration as claimed. As such, one would have been motivated to make such a combination in order to reduce the number of scan lines, thereby facilitating the manufacturing process and reduce the cost of such manufacturing.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li,  Jeong, Koong, and Nathan as applied above, and further in view of Winters, US 6,771,028 B1, hereinafter “Winters”.
	Regarding claim 2, Li, Jeong, Koong and Nathan do not specifically teach that the first to fourth pixels constitute a unit pixel.
	Winters, however, clearly teaches that four pixels arranged in a 2x2 configuration constitute a unit pixel (see fig. 1, element 20 including subpixels 20a-d analogous to the first to four pixels; also see col. 3, lines 47-51).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li, Jeong, Koong and Nathan, as applied above, further in view of Winters. All references disclose display devices and Winters further teaches the details regarding the arrangement of different color subpixels. As such, one would have been motivated to make such a combination in order to incorporate the four-color pixel arrangement of Winters in order to include a white sub-pixel because “This design has the advantage of lower power consumption and current density, compared to a three-color filtered white-emitting organic EL device when used in applications, which make frequent use of white backgrounds such as the typical personal digital assistant or computer display” (see col. 1, lines 26-32).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Jeong, Koong, and Nathan as applied above, and further in view of Cho et al., US 2017/0345375 A1, hereinafter “Cho”.
	Regarding claim 6, Li, does not specifically teach a gate driver for sequentially supplying a scan pulse signal to the first gate line and the second gate line of the display panel; a data driver for supplying data voltages to the first data line and the second data line of the display panel; and a timing controller for supplying control signals to the gate driver and the data driver in a double rate driving manner.
	Jeong, however, teaches a gate driver for sequentially supplying a scan pulse signal to the first gate line and the second gate line of the display panel (fig. 1, gate driver 140, ¶ 34); a data driver for supplying data voltages to the first data line and the second data line of the display panel (fig. 1, data driver 130, ¶ 33); and a timing controller for supplying control signals to the gate driver and the data driver (fig. 1, timing controller 120, ¶ 32-35).
	Li, Jeong, Koong and Nathan do not specifically teach that the timing controller controls the display in a double rate driving manner.
	However, Cho clearly teaches such a double rate driving manner in ¶ 8-9 and 73.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li, Jeong, Koong and Nathan, as applied above, further in view of Cho. All references teach display devices and Cho further teaches refreshing such a device at twice the rate. As such, one would have been motivated to make such a combination in order to provide a display device with higher refresh rate, thereby providing a smoother visual experience for the user.

Relevant Prior Art
	The following prior art is relevant to the circuit configuration of the instant application; however, it is not relied upon for a rejection on this Action. The applicant is urged to review such prior art.
	a.	Kim, US 2017/0039952 A1, hereinafter “Kim”, teaches in fig. 4, a pixel circuit configuration disclosing two adjacent circuits. Per fig. 4, the switching transistors T2-1 and T2-2 and the sensing transistor T3-1 and T3-2 of the adjacent circuits share the same gate line SLi. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621